 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Nora Y. Sandoval,                                 No. CV-18-08250-PCT-JJT (BSB)
10                  Petitioner,                        ORDER
11   v.
12   Charles L. Ryan, et al.,
13                  Respondents.
14
15          At issue is the Report and Recommendation (Doc. 15) (“R&R”) entered by United
16   States Magistrate Judge James F. Metcalf in this matter recommending the Court dismiss
17   Nora Y. Sandoval’s Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. 2254
18   (Doc. 1). Petitioner was warned in the R&R that she had 14 days from its entry on June 3,
19   2019, in which to file any objections thereto. (Doc. 15 at 46.) That deadline passed on June
20   17, 2019. Petitioner filed an untimely Objection on June 24, 2019 (Doc. 16), which was
21   cursory, conclusive and devoid of any basis for substantive objections. The Court may, and
22   does, therefore accept the R&R without further review. United States v. Tapia-Reyna, 328
23   F.3d 1114, 1121 (9th Cir. 2003). It does so.
24          The Court nonetheless conducted a substantive review of the Petition and the
25   supporting filings, and thereafter concludes that Judge Metcalf’s R&R, and all of its
26   reasoning, is correct.
27          As Judge Metcalf concluded, Ground One is barred by Stone v. Powell, 428 U.S.
28   465 (1976), as the record demonstrated Petitioner had, and took, a full opportunity to
 1   litigate the suppression issue in the state trial court. Regarding Ground Two, Petitioner did
 2   not demonstrate the state court made an unreasonable determination of the facts concerning
 3   her denial of counsel of choice claim. Petitioner’s insufficiency of evidence claim
 4   underlying Ground Three also fails because, even under a de novo review by this Court,
 5   viewing the evidence in the light most favorable to the state, Petitioner has not shown that
 6   no rational trier of fact could find the elements of the drug charge beyond a reasonable
 7   doubt. Ground Four, based on Petitioner’s four ineffective assistance of counsel claims,
 8   also fails for the reasons set forth in exhaustive detail in Judge Metcalf’s thorough R&R,
 9   which the Court will not repeat here.
10          IT IS ORDERED adopting in whole Judge Metcalf’s R&R (Doc. 15) and dismissing
11   and denying with prejudice the Petition for Writ of Habeas Corpus pursuant to 28 U.S.C.
12   2254 (Doc. 1).
13          IT IS FURTHER ORDERED denying a Certificate of Appealability and leave to
14   proceed in forma pauperis. Dismissal of the Petition is justified because reasonable jurists
15   would not find the ruling here debatable, nor would they find this Court’s assessment of
16   the Constitutional claims debatable or wrong. For that reason,
17          IT IS FURTHER ORDERED denying Petitioner’s Motion for Certificate of
18   Appealability (Doc. 17).
19          IT IS FURTHER ORDERED directing the Clerk of the Court to enter judgment
20   accordingly and close this matter.
21          Dated this 5th day of August, 2019.
22
23                                           Honorable John J. Tuchi
                                             United States District Judge
24
25
26
27
28


                                                  -2-
